


110 HR 3159 : Ensuring Military Readiness Through

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3159
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2007
			Received
		
		
			August 3, 2007
			 Read twice and referred to the
			 Committee on Armed
			 Services
		
		AN ACT
		To mandate minimum periods of rest and
		  recuperation for units and members of the regular and reserve components of the
		  Armed Forces between deployments for Operation Iraqi Freedom or Operation
		  Enduring Freedom.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Military Readiness Through
			 Stability and Predictability Deployment Policy Act of
			 2007.
		2.Minimum periods
			 of rest and recuperation for units of the Armed Forces between
			 deployments
			(a)Regular
			 components
				(1)In
			 generalNo unit of the Armed Forces specified in paragraph (3)
			 may be deployed in support of Operation Iraqi Freedom unless the period between
			 the most recent previous deployment of the unit and a subsequent deployment of
			 the unit is equal to or longer than the period of such most recent previous
			 deployment.
				(2)Sense of
			 congress on optimal minimum period between deploymentsIt is the
			 sense of Congress that the optimal minimum period between the most recent
			 previous deployment of a unit of the Armed Forces specified in paragraph (3)
			 and a subsequent deployment of the unit in support of Operation Iraqi Freedom
			 should be equal to or longer than twice the period of such most recent previous
			 deployment.
				(3)Covered
			 unitsSubject to subsection (c), the units of the Armed Forces
			 specified in this paragraph are as follows:
					(A)Units of the
			 regular Army and members assigned to those units.
					(B)Units of the
			 regular Marine Corps and members assigned to those units.
					(C)Units of the regular Navy and members
			 assigned to those units.
					(D)Units of the regular Air Force and members
			 assigned to those units.
					(b)Reserve
			 components
				(1)In
			 generalNo unit of the Armed
			 Forces specified in paragraph (3) may be deployed in support of Operation Iraqi
			 Freedom unless the period between the most recent previous deployment of the
			 unit and a subsequent deployment of the unit is at least three times longer
			 than the period of such most recent previous deployment.
				(2)Sense of
			 congress on mobilization and optimal minimum period between
			 deploymentsIt is the sense of Congress that the units of the
			 reserve components of the Armed Forces should not be mobilized continuously for
			 more than one year, and the optimal minimum period between the previous
			 deployment of a unit of the Armed Forces specified in paragraph (3) and a
			 subsequent deployment of the unit in support of Operation Iraqi Freedom should
			 be five years.
				(3)Covered
			 unitsThe units of the Armed Forces specified in this paragraph
			 are as follows:
					(A)Units of the Army
			 Reserve and members assigned to those units.
					(B)Units of the Army National Guard and
			 members assigned to those units.
					(C)Units of the Marine Corps Reserve and
			 members assigned to those units.
					(D)Units of the Navy Reserve and members
			 assigned to those units.
					(E)Units of the Air Force Reserve and members
			 assigned to those units.
					(F)Units of the Air National Guard and members
			 assigned to those units.
					(c)ExemptionsThe
			 limitations in subsections (a) and (b) do not apply—
				(1)to special
			 operations forces as identified pursuant to
			 section
			 167(i) of title 10, United States Code; and
				(2)to units of the
			 Armed Forces needed, as determined by the Secretary of Defense, to assist in
			 the redeployment of members of the Armed Forces from Iraq to another
			 operational requirement or back to their home stations.
				(d)Waiver by the
			 presidentThe President may waive the limitation in subsection
			 (a) or (b) with respect to the deployment of a unit of the Armed Forces to meet
			 a threat to the national security interests of the United States if the
			 President certifies to Congress within 30 days that the deployment of the unit
			 is necessary for such purposes.
			(e)Waiver by
			 military chief of staff or commandant for voluntary mobilizations
				(1)ArmyWith
			 respect to the deployment of a member of the Army who has voluntarily requested
			 mobilization, the limitation in subsection (a) or (b) may be waived by the
			 Chief of Staff of the Army.
				(2)NavyWith
			 respect to the deployment of a member of the Navy who has voluntarily requested
			 mobilization, the limitation in subsection (a) or (b) may be waived by the
			 Chief of Naval Operations.
				(3)Marine
			 corpsWith respect to the deployment of a member of the Marine
			 Corps who has voluntarily requested mobilization, the limitation in subsection
			 (a) or (b) may be waived by the Commandant of the Marine Corps.
				(4)Air
			 forceWith respect to the deployment of a member of the Air Force
			 who has voluntarily requested mobilization, the limitation in subsection (a) or
			 (b) may be waived by the Chief of Staff of the Air Force.
				(f)DefinitionsIn this Act:
				(1)DeploymentThe
			 term deployment or deployed means the relocation of
			 forces and materiel to desired areas of operations and encompasses all
			 activities from origin or home station through destination, including staging,
			 holding, and movement in and through the United States and all theaters of
			 operation.
				(2)UnitThe
			 term unit means a unit that is deployable and is commanded by a
			 commissioned officer of the Army, Navy, Air Force, or Marine Corps serving in
			 the grade of major or, in the case of the Navy, lieutenant commander, or a
			 higher grade.
				(g)Effective
			 DateThis Act shall take effect on the date of the enactment of
			 this Act.
			
	
		
			Passed the House of
			 Representatives August 2, 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
	
